In a family offense proceeding pursuant to Family Court Act article 8, Llewellyn Lucas appeals from an order of protection of the Family Court, Richmond County (Oakes, Ct. Atty. Ref.), dated May 23, 2012, which, after a fact-finding hearing, and upon a finding, in effect, that he committed the family offenses of attempted assault, assault, aggravated harassment, harassment, disorderly conduct, menacing, reckless endangerment, stalking, and criminal mischief, directed him, inter alia, to stay away from the petitioner and to refrain from communicating with her for a period of 18 months.
Ordered that the order of protection is affirmed, without costs or disbursements.
Contrary to the appellant’s contention, under the circumstances of this case, including the unchallenged finding of the Family Court that the appellant choked the petitioner, the Family Court providently exercised its discretion in directing the appellant to stay away from the petitioner and to refrain from communicating with her for a period of 18 months (see Family Ct Act § 842; Matter of Richardson v Richardson, 80 AD3d 32, *99644 [2010]; Matter of Déll'Isola v Dell’Isola, 19 AD3d 488, 488-489 [2005]; Matter of Valentin v Carrero, 12 AD3d 522, 522 [2004]; Matter of Betz v Betz, 241 AD2d 519 [1997]; see also Matter of Gonzalez v Acosta, 73 AD3d 921, 922 [2010]). Balkin, J.P., Leventhal, Sgroi and Miller, JJ., concur.